—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 3, 1997 (People v Nicot, 237 AD2d 310), affirming a judgment of the Supreme Court, Kings County, rendered June 27, 1995.
*685Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Rosenblatt and Miller, JJ., concur.